              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JELANI SOLOMON,                      :
             Petitioner,             :      3:16-cv-0106
                                     :
      v.                             :      Hon. John E. Jones III
                                     :
WARDEN DAVID EBBERT,                 :
            Respondent.              :

                                  ORDER

                            November 2, 2018

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241, and in accordance with this Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
            § 2241 is DISMISSED for lack of jurisdiction.

      2.    The Clerk of Court is directed to CLOSE this case.


                                     s/ John E. Jones III
                                     John E. Jones III
                                     United States District Judge
